302 F.3d 1091
Matthew HOOKER, Plaintiff-Appellant,v.AMERICAN AIRLINES; Iberia Airlines of Spain, Defendants-Appellees.
No. 02-55646.
United States Court of Appeals, Ninth Circuit.
Filed September 12, 2002.

Before TASHIMA and RAWLINSON, Circuit Judges.

ORDER

1
Matthew Hooker appeals the district court's judgment dismissing his case. Hooker asserted various causes of action stemming from an alleged drugging incident on board an international airline flight from Los Angeles to Barcelona.


2
The district court granted in part and denied in part Hooker's motion to proceed on appeal in forma pauperis. The district court found the appeal was taken in good faith as to Hooker's personal injury claim, property loss claim, and prayers for punitive and emotional distress damages. However, the district court found Hooker's appeal from the dismissal of the intentional tort, negligence, assault and battery, and fraud claims to be frivolous.


3
Hooker then moved this court to proceed on appeal in forma pauperis as to all issues.


4
We hold that Hooker is entitled to in forma pauperis status for this appeal in toto because the district court found portions of the appeal to be taken in good faith. We conclude that 28 U.S.C. § 1915(a) requires in forma pauperis status to be authorized for an appeal as a whole and not on a piecemeal basis by particular claims. We agree with and adopt the reasoning of the Seventh Circuit:


5
Section 1915 and [Federal Rules of Appellate Procedure] Rule 24 are the pertinent texts. Each speaks of a judge authorizing a "suit, action or proceeding" (§ 1915) or "an action" (Rule 24) — thus referring to a case, a single judicial unit. Neither statute nor rule suggests that a court may grant leave to proceed on one claim of a suit but not on another. The power to deny leave to proceed in forma pauperis if the court certifies that the appeal is frivolous also deals with the case as a whole: § 1915(a) speaks of "[t]he appeal" and not of a particular argument on appeal.


6
Dixon v. Pitchford, 843 F.2d 268, 270 (7th Cir.1988). Consequently, the district court erred by granting Hooker only partial leave to proceed in forma pauperis on appeal. If at least one issue or claim is found to be non-frivolous, leave to proceed in forma pauperis on appeal must be granted for the case as a whole. Accordingly, Hooker's motion to proceed in forma pauperis is granted.